DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-11, 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	None of the prior art of record discloses, alone or in combination, the method, system and computer-readable medium storing instructions wherein the (a) an invoice data store containing electronic records representing a plurality of invoices associated with multiple customers and the enterprise and, for each invoice, an electronic record identifier and a set of attribute values; (b) the electronic invoicing system computer server, coupled to the invoice data store, programmed to: (i) receive invoice data from a plurality of remote invoice platforms, the received data being associated with a customer of the enterprise, (ii) arrange to create two invoice documents based on information in the invoice data store:  a first invoice document in a first format and a second invoice document in a second format, different than the first format,  wherein each of the first and second formats are associated with one of: (i) a Comma-Separated Values ("CSV") format, and (ii) a Portable Document Format ("PDF") format, (iii) determine that the invoice documents represent "work in process," (iv) responsive to the determination that the invoice documents represent "work in process," prevent the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456